Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-13, 20, and 22-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, as described in detail in the following paragraphs of this office action, fails to anticipate or render obvious a device for determining the rheological properties of blood, a first reservoir being of variable internal volume; a second reservoir that is adapted to be placed in fluid communication with the first reservoir via a channel, a differential pressure apparatus for determining a pressure differential across at least a portion of that sub-section, such that when the first and second reservoirs are in fluid communication with the first and second ends of the channel respectively, blood may be caused to flow along the channel in alternating directions, in conjunction with the remaining claim limitations.
Claims 3-13 would be allowable based on the dependency to claim 1.
Regarding claim 20: The prior art, alone or in combination, as described in detail in the following paragraphs of this office action, fails to anticipate or render obvious a method of measuring the rheological properties of blood, monitoring the respective differential pressure apparatus for determining the pressure differential along the at least a portion of each sub-section; altering the internal volume of the first reservoir so as to cause blood to flow along the channel in a first direction, between the first and second reservoirs and causing the blood to flow along the channel in a second direction in conjunction with the remaining claim limitations.


Reason for Allowance
The closest prior art found by the examiner includes:
TAKASAKI et al. (JP-2007271323-A, prior art of record);
Steckle et al. (US 20050213427 A1,” Steckle”);
Johns et al. (US 20100139375 A1, “Johns”); and
Larson (US 6575019 B1, “Larson”).
TAKASAKI in Figs.1-5 discloses a device for determining the rheological properties of blood (e.g.,¶0001 and ¶0019), the device comprising: a channel (Fig.2 capillary tube 2/2-1/2-2 and described in ¶0020-¶0026 and ¶0033) having a plurality of sub-sections ¶0039 ¶0077and also Fig.5: plurality of tubes 14,15,16,17), each sub-section having a substantially constant cross-section (¶0024,¶0039) and a respective pressure apparatus  for determining a pressure differential across at least a portion of that sub-section (¶0033 cites detection device 6, ¶0040 cites  detector 6 is monitoring fluctuations of pressure applied to the blood,¶0057 measuring pressure difference,¶0077), the sub-sections being of different cross- sectional areas (e.g.,¶0039, ¶0077); a first reservoir (1) that is adapted to be located at a first end of the channel (2/2-1/2-2) and to be placed in fluid communication with the channel (e.g.,2-1), the first reservoir (1) a second reservoir (3) that is adapted to be placed in fluid communication with the first reservoir (1, 3 is in fluid communication with 1 via capillary 2) via the channel (2/2-1/2-2), the second reservoir (3) means for allowing blood to be introduced into the device ( ¶0078 using a syringe to collect blood sample).

TAKASAKI fails to disclose a differential pressure apparatus for determining a pressure differential across at least a portion of that sub-section, the first reservoir being of variable 

Larson in figs.1-6 teaches the first reservoir (102) being of variable internal volume (piston 28 changes volume of sample fluid in tube 102) and means (e.g., actuating piston 28) for varying the volume of the first reservoir (102); an outlet for allowing gas to be expelled from the device (122, C.5 L.44-46 and fig.6), such that when the first (tube102, piston 28) and second reservoirs (103, piston 30) are in fluid communication with the first and second ends (72, 80) of the channel (capillary tube 104) respectively, blood may be caused to flow along the channel in alternating directions (e.g.,C.2 L.58-67 : When the piston of the pump is moved in a first direction, the test fluid is forced from the first chamber of the pump, through the first tube, through the capillary tube in a first direction, through the second tube, and into the second chamber of the syringe pump. When the pump is moved in the other direction, the test fluid is pumped from the second chamber, through the second tube, through the capillary tube in a second direction, through the first tube and back into the first chamber. A differential pressure gauge is used to measure the pressure drop across the capillary tube while the fluid is moving at a known velocity. Mathematical formulas which are well known in the art allow rheological properties of the test fluid to be determined).

But Larson fails to disclose the first reservoir being of variable internal volume. 

Johns in Fig.8 teaches a differential pressure apparatus for determining a pressure differential across at least a portion of that sub-section (¶0110).


Steckle in Figs. 2-5 discloses a device (2) for determining the rheological properties of  (at least abstract or e.g.¶0002 determine rheological parameters of liquid samples), the device (2) comprising: a channel (50) a first reservoir (35) that is adapted to be located at a first end (45) of the channel (50) and to be placed in fluid communication with the channel (50), the first reservoir (35) being of variable internal volume (piston 30 changes the volume); a second reservoir (15) that is adapted to be placed in fluid communication with the first reservoir (35) via the channel (50), the second reservoir (15) being of variable internal volume  (piston 10 changes the volume); means for allowing (sample liquid- e.g.¶0023- syringe 20 and piston 10) to be introduced into the device a second reservoir (15) that is adapted to be placed in fluid communication with the first reservoir (35) via the channel (50), and means for varying the volume of the first reservoir(35), such that when the first and second reservoirs (15 and 35) are in fluid communication with the first and second ends of the channel (25 and 45) respectively, blood may be caused to flow along the channel in alternating directions (directions 7 and 8- e.g. ¶0022, ¶0025,and ¶0027).  

Steckle fails to disclose a device for determining the rheological properties of blood; a plurality of sub-sections, each sub-section having a substantially constant cross-section and being provided with a respective differential pressure apparatus for determining a pressure differential across at least a portion of that sub-section, the sub-sections being of different cross- sectional areas and an outlet for allowing gas to be expelled from the device. 

Therefore, the prior art listed in the record fail to remedy the deficiency of TAKASAKI.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   


/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856